Citation Nr: 0310094	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a low back disability, 
rated 10 percent disabling prior to July 27, 2001; 60 percent 
disabling from July 27, 2001, through October 14, 2001; 
100 percent disabling under 38 C.F.R. § 4.30 from October 15, 
2001, through February 2002; and 10 percent disabling from 
March 1, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from December 1986 to July 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The appellant underwent a lumbar discectomy in October 2001, 
after which the service-connected low back disability has 
been described as lumbar strain with X-ray evidence of 
traumatic arthritis, status post L5-S1 discectomy.  

In May 2002, the appellant pointed out that the last VA 
examination in December 2001 was premature since his post-
surgical convalescence had not ended at that time, and he 
requested another VA examination.  No such examination was 
scheduled for the appellant by the RO; moreover, a current VA 
examination of the appellant is required for the reasons set 
forth below.  

Effective September 23, 2002, after the RO's most recent 
consideration of the veteran's claim, the criteria for 
evaluating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 55345 (August 22, 2002).  In order to avoid 
prejudice to the veteran, the case must be remanded for RO 
consideration of the veteran's claim under the new criteria.  
Moreover, a new VA examination which addresses the new rating 
criteria is needed. 

Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

1.  The RO should obtain a copy of all 
records pertaining to treatment of the 
veteran's low back disability since July 
2002 at the VA Medical Center in 
Columbia, SC.  

2.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002).  
In particular, this letter should inform 
the veteran of the new criteria for 
evaluating intervertebral disc syndrome.  
In this letter, the RO also should 
request the veteran to submit any other 
medical evidence, to include any records 
of treatment or evaluation by non-VA 
health care providers during the period 
of this claim, which tends to show that 
he meets the criteria for a higher rating 
for his low back disability.  In 
addition, he should be requested to 
submit any records pertaining to his 
claim for workers compensation benefits 
based on low back disability and any 
employment records reflecting that the 
veteran had to stop working due to his 
service-connected low back disability.  
The RO should also inform the veteran 
that it will attempt to obtain such 
evidence on his behalf if he provides the 
identifying information and authorization 
necessary for the RO to do so.  The RO 
must also inform the veteran that the 
information and evidence requested by the 
RO must be submitted within one year of 
the RO's notification letter.  

3.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified by the veteran.

4.  When the above development has been 
completed or the time for a response from 
the veteran has expired, the RO should 
undertake any other indicated 
development, to include making 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the service-connected low back 
disability.  The examiner must review the 
claims folder before completing the 
examination report.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed must also be 
provided.

5.  The RO should then readjudicate the 
veteran's claim with consideration of the 
former and current criteria for 
evaluating the disability.  The RO should 
apply the former criteria for the period 
prior to the effective date of the new 
criteria, and the version of the criteria 
that is more favorable to the veteran for 
the period from the effective date of the 
new criteria.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a supplemental statement 
of the case and provided an appropriate opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  All issues properly in appellate 
status should be returned to the Board at the same time.  

The appellant need take no further action unless he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


